Title: To Benjamin Franklin from Timothy Kelly, 4 July 1780
From: Kelly, Timothy
To: Franklin, Benjamin


Excellent sr
St Malo. July 4th. 1780
Repeatedly I have wrote to your Excellency, when in the Black Prince Privateer of Boston under the Commands in both Cruizes of Capt Marshant & Dowlin wherein we took Prizes and Ransoms to a Considerable Amount. The Names of sd. Prizes as Clark of our former Privateer I always sent your Excellency an Account thereof in Journal Manner. When our Misfortune happened of being run on shore by the Tartar Frigate thro their Mistake we made the best of our way to Dunkerque, where not meeting with the Generous Usuage we Expected was Constrained thro Necessity to Embark in the Cutter The American union, under a french Commission, and is now detained here by as I can Understand by an Order from Ministry. Excellent Sr. such usuage as Americans Subjects Sustains in France Viz. being wronged by Torris of Dunkerque and afterwards Stopped will be a means if not prevented to hinder (as is has done some already) our Countrymen Irish, from leaving Ireland to Join in our Just Cause, There remains 22 of us here our Capt is gone to yr. Excellency to Demand. Justice and Liberty for us to set out to Sea on our Intended Cruize. Yr. Excellency will please to Dirrect to Timothy Kelly at Monsr. de Segrey in St Malo. Rems. [remains] with Respects yr. Excellency’s Most humble Sert.
Timothy Kelly
 
Addressed: To / His Excellency Benjamin / Franklin Minister for the united / States at the Court of France / at Passy near Paris
Notation: T. Kelley. July 4. 1780
